Citation Nr: 1719520	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  06-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected orthopedic disabilities. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had a period of honorable active duty from October 1978 to October 1982, and a period of dishonorable active duty from October 1982 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Portland, Oregon, has jurisdiction of the Veteran's file.  

The Board has previously remanded the issues on appeal for additional development, most recently in March 2015.  

As the Board noted in a September 2014 remand, the Veteran's July 2014 hearing testimony makes it clear that he contends that his right hip disability is due to service-connected disabilities.  He has not contended, and the evidence does not suggest, that this disability had its onset during or as a result of service, or that it may be so presumed. 

When neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection with respect to the Veteran's right hip service connection claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

The issue of entitlement to service connection for a right hip disability, claimed as secondary to service-connected orthopedic disabilities, is before the Board for final appellate consideration.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's right hip disability was proximately caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A right hip disability is not proximately due to, the result of or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In a September 2014 remand, the Board found that a December 2011 VA examination was inadequate because it did not address aggravation.  Accordingly, VA obtained another medical opinion in December 2014.  

The Veteran contends that his service-connected orthopedic disabilities caused or aggravated a right hip disability.  The Veteran's service-connected orthopedic disabilities consist of right knee total knee arthroplasty, right knee arthritis, evaluated as 30 percent disabling; total left knee arthroplasty, evaluated as 30 percent disabling; and chronic lumbar strain associated with right knee instability, evaluated as 20 percent disabling.  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for right hip disability, claimed as secondary to service-connected orthopedic disabilities.

A December 2011 Disability Benefits Questionnaire (DBQ) provides a diagnosis of chronic muscular strain for both hips.  The examiner stated that in his opinion, it was less likely than not that the Veteran's bilateral hip problems were related to the knees or to military.  In a January 2012 addendum, the examiner noted that recent x-rays of the hips showed bilateral mild to moderate degenerative arthritis.  The examiner added a second diagnosis of degenerative arthritis of both hips.  

In a December 2014 DBQ Medical Opinion obtained pursuant to the September 2014 Board remand, a different VA examiner stated that it was less likely than not (less than 50 percent probability) that the Veteran's right hip condition was proximately due to or the result of the Veteran's service-connected conditions.  

The December 2014 examiner explained that the Veteran had been seen in 2011 and it was opined at the time by an orthopedic surgeon C&P examiner that the Veteran's hip strain and osteoarthritis were not secondary to his service connected knees or back, and that the findings were a natural progression of changes occurring with aging.  

The December 2014 examiner stated that the Veteran had hip x-rays in 2011 that revealed bilateral hip arthritis which was equal.  If the Veteran had problems connected to his right knee, then he would have had unequal changes in the hip with the hip bearing the increased burden more likely to have been the left hip due to avoiding weight bearing on the right knee.  Since the Veteran was claiming service connection for the right hip, but his objective findings were equal and bilateral, the December 2014 examiner considered that it was less likely than not that the Veteran's hip findings were secondary to his service-connected orthopedic problems.  Due to the equal degeneration in both hips, it was less likely than not that the Veteran's current hip condition was aggravated beyond the normal course by his service-connected orthopedic conditions.  

The Board finds that the December 2014 VA medical opinion constitutes probative evidence against the Veteran's claim.  It is based on recent examination results, including x-rays, and a review of the medical record.  The examiner explained his opinions with specific references to the x-ray findings and to the severity of the Veteran's opposite hip.  This fact is particularly important, in the Board's judgment, as the specific references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

By contrast, there is no medical evidence that the Veteran's right hip disability was caused or aggravated by service-connected disability or disabilities. 

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's right hip disability was proximately caused or aggravated by service-connected disability or disabilities) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a right hip disability, claimed as secondary to service-connected orthopedic disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right hip disability, claimed as secondary to service-connected orthopedic disabilities, is denied.


REMAND

The Board's March 2015 remand requested that the Veteran be scheduled for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected left knee degenerative joint disease with chondromalacia patellae, as well as the functional impairment of his other service-connected disabilities.  The examiner was requested, in part, to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (italics and bold in original).

A June 2015 addendum to the report of an August 2014 VA examination report, and a February 2016 DBQ, fail to provide the requested comment.  Thus, the development requested by the Board's March 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  As a result, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the functional impairment of the Veteran's service-connected disabilities.  The eFolders must be made available to the examiner. 

Following the examination and review of the record, the examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (bilateral hearing loss; right total knee arthroplasty, right knee arthritis; total left knee arthroplasty; chronic lumbar strain; tinnitus; and depression).

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


